Citation Nr: 0930626	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  95-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to July 1974.  This case was before the Board of 
Veterans' Appeals (Board) on appeal from a June 1995 decision 
by the Boston Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was before the Board in June 1998, 
when the Board found that new and material evidence had not 
been received to reopen a claim of service connection for a 
psychiatric disorder.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a November 1998 Order, the Court vacated the 
June 1998 Board decision, and remanded the matter for 
readjudication.  

In an August 1999 decision, the Board again denied the 
appeal.  The Veteran appealed the August 1999 Board decision 
to the Court, resulting in a March 2001 Order wherein the 
Court Vacated the August 1999 Board decision and remanded the 
matter for readjudication.  Pursuant to the Court's March 
2001 Order, the Board remanded the case to the RO in August 
2001 for additional development, to include notification of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  The 
development was completed, and the case was then before the 
Board in May 2003, when the Board again declined to reopen 
the claim.  The Veteran appealed the May 2003 Board decision 
to the Court, resulting in a December 2003 Court Order 
vacating the Board's May 2003 decision and remanding the 
matter pursuant to a December 2003 joint motion by the 
parties (Joint Motion).  

In July 2004, the Board remanded the case for readjudication 
consistent with the Joint Motion (primarily to provide the 
Veteran further notice of the VCAA, and to provide him 
specific notice of what would constitute new and material 
evidence sufficient to reopen the claim).  In a June 2005 
decision, the Board again denied the appeal.  The Veteran 
appealed the June 2005 Board decision to the Court, resulting 
in a December 2006 Order wherein the Court vacated the June 
2005 Board decision and remanded the matter for 
readjudication.  Thereafter, the VA appealed, resulting in a 
December 2007 Order wherein the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated the 
judgment of the Court and remanded the matter for 
readjudication.  In a January 2008 Memorandum Decision, the 
Court remanded the case for readjudication consistent with 
the Federal Circuit's Order.  This matter was before the 
Board in July 2008 when it was remanded for additional 
development (primarily to provide the Veteran further notice 
of the VCAA, and to provide him specific notice of what would 
constitute new and material evidence sufficient to reopen the 
claim).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action on his part is required.


REMAND

Historically, a November 2004 letter from the RO informed the 
Veteran that he previously had been denied service connection 
for a psychiatric disorder, and that new and material 
evidence was needed to reopen his claim.  The definitions of 
"new and material evidence" provided in the letter were 
amended definitions, and not the 1993 version applicable to 
the Veteran's claim.  The November 2004 letter states, "in 
order to be considered material, the additional existing 
evidence must pertain to the reason your claim was previously 
denied" and "[y]our claim was previously denied because new 
and material evidence has not been submitted."  In a February 
2005 letter, the Veteran's representative noted his and the 
Veteran's confusion with the November 2004 notice letter.  
The RO did not respond.  The June 2005 Board decision 
determined, inter alia, that the Veteran had received 
adequate VCAA notice.  The December 2006 Court Order states 
that the Board failed to address whether the Veteran's 
expressed confusion regarding what evidence or information 
was necessary to substantiate his claim rendered the VCAA 
notice inadequate.  See Kent, supra.  The Court did not 
consider whether such error was prejudicial.  The December 
2007 Order by the Federal Circuit found that the Court cannot 
refuse to consider the rule of prejudicial error when 
assessing whether VCAA notice requirements have been met.  In 
the January 2008 Memorandum Decision, the Court noted that 
the definitions of "new and material evidence" provided to 
the Veteran in the RO's November 2004 letter were amended 
definitions, and not the 1993 version applicable to the 
Veteran's claim.  The Court also noted that the November 2004 
letter states, "in order to be considered material, the 
additional existing evidence must pertain to the reason your 
claim was previously denied" and "[y]our claim was previously 
denied because new and material evidence has not been 
submitted."  The Court found that the Board's statement of 
reasons and bases is inadequate to support its finding that 
the Veteran was sufficiently notified as to what was 
necessary to reopen his claim.  

A July 2008 Remand directed the RO, in pertinent part, to 
remedy any VCAA notice deficiencies.  Specifically, the first 
numbered instruction directed the RO to issue a letter which 
includes notification of the evidence of record, notification 
of the information that is necessary to establish service 
connection for a psychiatric disability, and notice regarding 
what evidence and information is necessary to reopen the 
claim, i.e., what type of evidence would be considered new 
and material.  In this regard, the RO was reminded that the 
definition of new and material evidence applicable to the 
Veteran's claim is the version found in 38 C.F.R. § 3.156 
(1993).  

Although a January 2009 letter from the RO provided the 
Veteran with certain essential notice, the letter did not 
provide the Veteran with the definition of new and material 
evidence as found in 38 C.F.R. § 3.156 (1993).  (New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1993).)  Under Stegall v. West, 11 Vet. App. 268 (1998), a 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  The 
Board recognizes that this case has been pending many years 
(and notes that for many of those years the Veteran has been 
represented by attorneys who should be well-versed in, and 
presumably are Veteran of, governing law and regulations).  
By now, based on the fact that he has been receiving counsel 
from experienced attorneys he should have acquired actual 
knowledge of the required, but not provided notice elements, 
and should not be prejudiced by defective notice in the past.  
However, both the December 2003 and the December 2006 Court 
remands found that remand was necessary to correct prior 
notice defects.  The Board notes that the Court routinely 
vacates Board decisions in those situations where the Board 
fails to ensure compliance with remand instructions.  For the 
Board to proceed to merits review in this circumstance would 
be an invitation to the Court to once again remand the case 
under the Stegall precedent.

Parenthetically, the Board notes that as this decision does 
not reopen the Veteran's claim, any discussion of a VA 
examination is premature.  (When a veteran seeks to reopen a 
claim of service connection, the duty to assist by arranging 
for a VA examination or securing a medical advisory opinion 
does not attach unless the claim is reopened.  38 C.F.R. § 
3.159(c)(4)(C).)  However, should the case be reopened by the 
RO, the RO should consider whether an examination to obtain a 
nexus opinion is necessary.

Because of the RO's failure to follow the Board's directives 
in the July 2008 remand, the case is REMANDED for the 
following action:

1.  For the issue of whether new and 
material evidence has been received to 
reopen a claim of service connection for a 
psychiatric disability, the RO should 
issue a letter which includes notification 
of the evidence of record, notification of 
the information that is necessary to 
establish service connection for a 
psychiatric disability, and notice 
regarding what evidence and information is 
necessary to reopen the claim, i.e., what 
type of evidence would be considered new 
and material.  In this regard, the Board 
notes that the Veteran should be provided 
with the definition of new and material 
evidence applicable to his claim (the 
version found in 38 C.F.R. § 3.156 
(1993)): New and material evidence is 
defined as evidence not previously 
submitted to agency decisionmakers which 
bears directly and substantially upon the 
specific matter under consideration; which 
is neither cumulative nor redundant; and 
which, by itself or in connection with 
evidence previously assembled, is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1993).

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to provide 
the outstanding evidence.

3.  The RO must ensure that the 
development sought above is completed (and 
arrange for any further development that 
might be suggested by the results of that 
ordered above).  See Stegall, supra.

4.  Upon completion of the above, the RO 
should readjudicate the appellant's claim 
to reopen a claim of service connection 
for a psychiatric disorder.  If it remains 
denied, an appropriate supplemental 
statement of the case should be issued, 
and the Veteran and his attorney afforded 
opportunity to respond before the claims 
file is returned to the Board.

The purpose of this remand is to comply with the mandates of 
the Court.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

